People v Wayne (2014 NY Slip Op 08904)





People v Wayne


2014 NY Slip Op 08904


Decided on December 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2014

Sweeny, J.P., Renwick, DeGrasse, Clark, Kapnick, JJ.


13777 1464/12

[*1] The People of the State of New York, Respondent, —
vJulen Wayne, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Richard Joselson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David E.A. Crowley of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Renee A. White, J.), rendered on or about October 9, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: DECEMBER 23, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.